Determinations unanimously confirmed and petition dismissed. Memorandum: The determinations that petitioner violated institutional rules on May 20, 1989 and July 6, 1989 are supported by substantial evidence contained in the misbehavior reports of each incident (see, People ex rel. Vega v Smith, 66 NY2d 130). The testimony of petitioner and his witnesses raised issues of credibility which were for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, 76 NY2d 964; Matter of Perez v Wilmot, 67 NY2d 615). Petitioner’s contention that the Hearing Officer was not fair and impartial in his conduct of the second hearing was not preserved for review (see, Matter of Benitez v Coughlin, 159 AD2d 986, 987) and lacks merit in any event. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.